Case held, decision reserved, and matter remitted to the Trial Judge for further proceedings in accordance with the memorandum. Upon the making of such findings the case is directed to be restored to the calendar of this court. Memorandum: The award was made in one sum. It included an amount (1) for the fair value of the land taken, (2) for consequential damages to the remainder of the property by reason of the appropriation, (3) for the damage resulting from the material reduction of access to the property. Separate findings should be made as to the amount awarded for each of these elements. (See Wineburgh v. State of New York, 20 A D 2d 961; Chisholm-Ryder v. State of New York, 21 A D 2d 748; Ahlheim v. State of New York, 21 A D 2d 747. (Appeal from a judgment of the Court of Claims for claimants in an action for damages resulting from permanent appropriation of realty.) Present—Williams, P. J., Bastow, Goldman, Noonan and Del Vecchio, JJ.